        Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9                                              AT SEATTLE
10   EVERGREEN MONEYSOURCE                             No. 2:20-cv-01532- TSZ
     MORTGAGE COMPANY d/b/a/
11   Evergreen Home Loans, a Washington                STIPULATED PROTECTIVE ORDER
     corporation,
12
                        Plaintiff,
13
            v.
14
     CENLAR AGENCY, INC. d/b/a Cenlar
15   FSB, a New Jersey corporation,

16                      Defendant.

17
            1.      PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties hereby
20
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
21
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket protection
22
     on all disclosures or responses to discovery, the protection it affords from public disclosure and use
23
     extends only to the limited information or items that are entitled to confidential treatment under the
24
     applicable legal principles, and it does not presumptively entitle parties to file confidential
25
     information under seal.
26

27

28                                                    -1-
     STIPULATED PROTECTIVE ORDER                                                                 Troutman Pepper
                                                                                               Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                  100 SW Main St.
                                                                                                     Suite 1000
                                                                                                Portland, OR 97204
          Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 2 of 9



 1   2.      “CONFIDENTIAL” MATERIAL

 2           “Confidential” material shall include the following documents and tangible things produced

 3   or otherwise exchanged: customer information other than name(s) and contact information for the

 4   loans in dispute per Plaintiff’s Complaint, company policies and procedures, and other financial,

 5   accounting or account information.

 6   3.      SCOPE

 7           The protections conferred by this agreement cover not only confidential material (as defined

 8   above), but also (1) any information copied or extracted from confidential material; (2) all copies,

 9   excerpts, summaries, or compilations of confidential material; and (3) any testimony,

10   conversations, or presentations by parties or their counsel that might reveal confidential material.

11           However, the protections conferred by this agreement do not cover information that is in

12   the public domain or becomes part of the public domain through trial or otherwise.

13   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14           4.1    Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for prosecuting,

16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

17   categories of persons and under the conditions described in this agreement. Confidential material

18   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

19   that access is limited to the persons authorized under this agreement.

20           4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

21   by the court or permitted in writing by the designating party, a receiving party may disclose any

22   confidential material only to:

23                  (a)     the receiving party’s counsel of record in this action, as well as employees

24   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

25                  (b)     the officers, directors, and employees (including in house counsel) of the

26   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

27

28                                                    -2-
     STIPULATED PROTECTIVE ORDER                                                                 Troutman Pepper
                                                                                               Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                  100 SW Main St.
                                                                                                     Suite 1000
                                                                                                Portland, OR 97204
        Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 3 of 9



 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

 3                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

 4   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5                  (d)      the court, court personnel, and court reporters and their staff;

 6                  (e)      copy or imaging services retained by counsel to assist in the duplication of

 7   confidential material, provided that counsel for the party retaining the copy or imaging service

 8   instructs the service not to disclose any confidential material to third parties and to immediately

 9   return all originals and copies of any confidential material;

10                  (f)      during their depositions, witnesses in the action to whom disclosure is

11   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

12   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

13   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

14   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

15   under this agreement;

16                  (g)      the author or recipient of a document containing the information or a

17   custodian or other person who otherwise possessed or knew the information.

18          4.3     Filing Confidential Material. Before filing confidential material or discussing or

19   referencing such material in court filings, the filing party shall confer with the designating party, in

20   accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

21   remove the confidential designation, whether the document can be redacted, or whether a motion

22   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

23   designating party must identify the basis for sealing the specific confidential information at issue,

24   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

25   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

26   the standards that will be applied when a party seeks permission from the court to file material

27   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

28                                                     -3-
     STIPULATED PROTECTIVE ORDER                                                                   Troutman Pepper
                                                                                                 Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                    100 SW Main St.
                                                                                                       Suite 1000
                                                                                                  Portland, OR 97204
          Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 4 of 9



 1   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 2   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 3   the strong presumption of public access to the Court’s files.

 4   5.      DESIGNATING PROTECTED MATERIAL

 5           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party or

 6   non-party that designates information or items for protection under this agreement must take care

 7   to limit any such designation to specific material that qualifies under the appropriate standards. The

 8   designating party must designate for protection only those parts of material, documents, items, or

 9   oral or written communications that qualify, so that other portions of the material, documents,

10   items, or communications for which protection is not warranted are not swept unjustifiably within

11   the ambit of this agreement.

12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

13   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

14   encumber or delay the case development process or to impose unnecessary expenses and burdens

15   on other parties) expose the designating party to sanctions.

16           If it comes to a designating party’s attention that information or items that it designated for

17   protection do not qualify for protection, the designating party must promptly notify all other parties

18   that it is withdrawing the mistaken designation.

19           5.2    Manner and Timing of Designations. Except as otherwise provided in this

20   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

21   ordered, disclosure or discovery material that qualifies for protection under this agreement must be

22   clearly so designated before or when the material is disclosed or produced.

23                  (a)     Information in documentary form: (e.g., paper or electronic documents and

24   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

25   the designating party must affix the word “CONFIDENTIAL” to each page that contains

26   confidential material. If only a portion or portions of the material on a page qualifies for protection,

27

28                                                      -4-
     STIPULATED PROTECTIVE ORDER                                                                   Troutman Pepper
                                                                                                 Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                    100 SW Main St.
                                                                                                       Suite 1000
                                                                                                  Portland, OR 97204
          Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 5 of 9



 1   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 2   markings in the margins).

 3                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 4   and any participating non-parties must identify on the record, during the deposition or other pretrial

 5   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 6   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 7   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 8   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 9   at trial, the issue should be addressed during the pre-trial conference.

10                  (c)     Other tangible items: the producing party must affix in a prominent place on

11   the exterior of the container or containers in which the information or item is stored the word

12   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

13   the producing party, to the extent practicable, shall identify the protected portion(s).

14           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the designating party’s

16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is treated

18   in accordance with the provisions of this agreement.

19   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

20           6.1    Timing of Challenges. Any party or non-party may challenge a designation of

21   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

24   challenge a confidentiality designation by electing not to mount a challenge promptly after the

25   original designation is disclosed.

26           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

27   regarding confidential designations without court involvement. Any motion regarding confidential

28                                                     -5-
     STIPULATED PROTECTIVE ORDER                                                                  Troutman Pepper
                                                                                                Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                   100 SW Main St.
                                                                                                      Suite 1000
                                                                                                 Portland, OR 97204
          Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 6 of 9



 1   designations or for a protective order must include a certification, in the motion or in a declaration

 2   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 3   affected parties in an effort to resolve the dispute without court action. The certification must list

 4   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 5   to-face meeting or a telephone conference.

 6           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 7   intervention, the designating party may file and serve a motion to retain confidentiality under Local

 8   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

 9   in any such motion shall be on the designating party. Frivolous challenges, and those made for an

10   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

11   may expose the challenging party to sanctions. All parties shall continue to maintain the material

12   in question as confidential until the court rules on the challenge.

13   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

14   LITIGATION

15           If a party is served with a subpoena or a court order issued in other litigation that compels

16   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

17   must:

18                  (a)     promptly notify the designating party in writing and include a copy of the

19   subpoena or court order;

20                  (b)     promptly notify in writing the party who caused the subpoena or order to

21   issue in the other litigation that some or all of the material covered by the subpoena or order is

22   subject to this agreement. Such notification shall include a copy of this agreement; and

23                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

24   the designating party whose confidential material may be affected.

25   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

26           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

27   material to any person or in any circumstance not authorized under this agreement, the receiving

28                                                    -6-
     STIPULATED PROTECTIVE ORDER                                                                  Troutman Pepper
                                                                                                Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                   100 SW Main St.
                                                                                                      Suite 1000
                                                                                                 Portland, OR 97204
          Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 7 of 9



 1   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 2   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 3   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 4   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 5   Bound” that is attached hereto as Exhibit A.

 6   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 7   MATERIAL

 8           When a producing party gives notice to receiving parties that certain inadvertently produced

 9   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

10   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

11   modify whatever procedure may be established in an e-discovery order or agreement that provides

12   for production without prior privilege review. The parties agree to the entry of a non-waiver order

13   under Fed. R. Evid. 502(d) as set forth herein.

14   10.     NON TERMINATION AND RETURN OF DOCUMENTS

15           Within 60 days after the termination of this action, including all appeals, each receiving

16   party must return all confidential material to the producing party, including all copies, extracts and

17   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

18           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

19   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

20   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

21   product, even if such materials contain confidential material.

22           The confidentiality obligations imposed by this agreement shall remain in effect until a

23   designating party agrees otherwise in writing or a court orders otherwise.

24

25

26

27

28                                                     -7-
     STIPULATED PROTECTIVE ORDER                                                                    Troutman Pepper
                                                                                                  Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                     100 SW Main St.
                                                                                                        Suite 1000
                                                                                                   Portland, OR 97204
        Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 8 of 9



 1                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2    DATED: January 22, 2021_________                 DATED: January 22, 2021_________
 3

 4
       /s/Román D. Hernández                            /s/ Jordan M. Hecker_______________
 5     Román D. Hernández, WSBA #39939                 Jordan M. Hecker, WSBA #14374
       Troutman Pepper Hamilton Sanders LLP            deVrieze | Carney PLLC
 6     100 SW Main Street, Suite 1000                  3909 California Ave S.W.
       Portland, OR 97204                              Seattle, WA 98116
 7     Telephone: 503.290.2400                         Telephone: 206.938.5500
       Email: roman.hernandez@troutman.com             Email: jordanh@westseattlelaw.com
 8
      Attorneys for Defendant                          John T. Yip, WSBA #46597
 9                                                     First Avenue Law Group, PLLC
                                                       321 First Ave W.
10                                                     Seattle, WA 98119
                                                       Telephone: 206.447.1900
11                                                     Email: johny@firstavenuelaw.com
12                                                     Attorneys for Plaintiff
13

14          PURSUANT TO STIPULATION, IT IS SO ORDERED

15          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

16   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

17   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

18   documents, including the attorney-client privilege, attorney work-product protection, or any other

19   privilege or protection recognized by law.

20

21          DATED this 22nd day of January, 2021.
22

23

24
                                                           A
                                                           Thomas S. Zilly
25                                                         United States District Judge

26

27

28                                                   -8-
     STIPULATED PROTECTIVE ORDER                                                               Troutman Pepper
                                                                                             Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                100 SW Main St.
                                                                                                   Suite 1000
                                                                                              Portland, OR 97204
        Case 2:20-cv-01532-TSZ Document 15 Filed 01/22/21 Page 9 of 9



 1                                               EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,   ____________________________________            [print   or   type   full   name],       of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued

 6   by the United States District Court for the Western District of Washington on [date] in the case of

 7   Evergreen Moneysource Mortgage Company d/b/a Evergreen Home Loans v. Cenlar Agency, Inc.

 8   d/b/a Cenlar FSB, Case No. 2:20-cv-01532-TSZ. I agree to comply with and to be bound by all the

 9   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this Stipulated

12   Protective Order to any person or entity except in strict compliance with the provisions of this

13   Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16   Order, even if such enforcement proceedings occur after termination of this action.

17   Date:

18   City and State where sworn and signed:

19   Printed name:

20   Signature:

21

22

23

24

25

26

27

28                                                    -9-
     STIPULATED PROTECTIVE ORDER                                                                  Troutman Pepper
                                                                                                Hamilton Sanders LLP
     Case No. 2:20-cv-01532-TSZ                                                                   100 SW Main St.
                                                                                                      Suite 1000
                                                                                                 Portland, OR 97204
